•           •           •     
  •          •         •



 

MEMORANDUM OPINION

No. 04-10-00308-CV

IN RE KEVIN KELLY

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Sandee Bryan Marion, Justice
                        Marialynn Barnard, Justice

Delivered and filed: April 28, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

            On April 19, 2010, relator filed a motion for emergency temporary relief and a petition for
writ of mandamus.  This court has determined that relator is not entitled to the relief sought. 
Therefore, both the motion and the petition are DENIED.  Tex. R. App. P. 52.8(a).
            Relator shall pay all costs incurred in this proceeding.
 
PER CURIAM